Citation Nr: 0307832	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  01-01 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Chapter 30 educational assistance benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Committee 
on Waivers and Compromises (Committee) of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeared before the undersigned Veterans 
Law Judge at a hearing at the Nashville, Tennessee Regional 
Office in December 2002. 


FINDINGS OF FACT

1.  In November 1998, the veteran began receiving Chapter 30 
educational allowance for attendance at Tennessee Technology 
Center at Murfreesboro from October 1, 1998 to June 18, 1999.

2.  In February 1999, Tennessee Technology Center at 
Murfreesboro notified the RO that the veteran last attended 
classes on December 16, 1998.  

3.  In VA Forms 22-8979, received by VA in February and March 
1999, the veteran verified that he was not enrolled in 
classes. 

4.  In April 1999, mitigating circumstances were accepted for 
the withdrawal; however, an overpayment of $1302.40 was 
created.

5.  The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith.

6.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of Chapter 30 educational 
assistance benefits, calculated in the amount of $1,302.40, 
would be against equity and good conscience; therefore, 
recovery of the overpayment is waived.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran began receiving VA Chapter 30 educational 
assistance benefits in August 1996 for school attendance at 
Tennessee Technology Center at Murfreesboro.  A VA form 22-
1999, enrollment certification, received in October 1998, 
shows that the veteran was enrolled for a total of 30 hours 
for the period of October 1, 1998 to June 18, 1999.  In 
November 1998, the veteran was awarded Chapter 30 educational 
benefits for the period from October 1, 1998 to June 18, 
1999.  A subsequent VA Form 22-1999, enrollment 
certification, received in December 1998, indicated that the 
veteran was enrolled in 20 hours for the period from October 
1, 1998 to June 18, 1999.  The reduction award was processed 
in January 1999.  A VA Form 22-1999b,  Notice of Change in 
Student Status, received in February 1999, reported that the 
veteran withdrew on December 16, 1998.  In VA Forms 22-8979, 
Student Verification of Enrollment, received in February and 
March 1999, the veteran advised that as of January 1, 1999, 
he was no longer enrolled.  In March 1999, the veteran's 
employer reported that the veteran's job required him to 
withdraw from classes.  In April 1999, the RO accepted 
mitigating circumstances for the withdrawal from school and 
terminated education benefits effective December 17, 1998.  
This resulted in an overpayment of $1,302.40.   

The veteran requested waiver in July 1999.  In May 2000, the 
Committee denied the veteran's request based on a finding 
that the veteran's failure to return payments to which he was 
not entitled because he continued to accept payment when he 
knew he was not attending classes directly contributed to the 
creation of the debt.  The Committee found that recovery of 
the overpayment would not be against equity and good 
conscience.  The Committee did not find fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.  The Board agrees with the Committee that the 
overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.  Therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a)(West 2002).  
However to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting 
waiver.

In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R. § 1.965 (2002).

In several statements and testimony, the veteran contended 
that he quickly advised VA that he was no longer enrolled in 
classes and returned student verification statements in 
February and March 1999 to this effect.  The veteran stated 
that he thought the VA payments he received by direct deposit 
were retroactive payments for enrollment and that he did not 
know that he was not entitled to payments.  Additionally, the 
veteran reported that the overpayment was recouped through 
his taxes to his detriment, that he was ordered by a Court to 
pay child support and medical expenses for children from a 
previous marriage as well as a current marriage, and that he 
has taken an equity home loan to cover some of the difference 
between his expenses and family income.

In a December 2002 Financial Status Report, the veteran 
reported that his total monthly net family income was $4000 
and that his total monthly expenses of $4500 included 
mortgage payment at $800, food at $650, utilities and heat at 
$375, child support of $1175, car maintenance and insurance 
of $450 and installment contract and other debts of $1025.  
Thus, his expenses exceeded his income by approximately $475.  

Upon reviewing the evidence of record, the Board is of 
opinion that recovery of the overpayment would be against the 
principles of equity and good conscience.  As previously 
noted, VA found mitigating circumstances existed for the 
veteran's withdrawal from classes in December 1998.  
Additionally, it does appear that the veteran immediately 
informed the VA office of his withdrawal from school and 
continued, in subsequent student verifications in February 
and March 1999, to advise VA that he was no longer attending 
classes.  Finally, the veteran's financial status report 
indicates that his expenses exceed his family income.  Thus, 
it does not appear that failure to make restitution of the 
overpayment would result in unfair gain or in unjust 
enrichment to the veteran.  Accordingly, the Board concludes 
that recovery of the overpayment of $1302.40 would be against 
the principles of equity and good conscience.  Accordingly, 
waiver of recovery of the overpayment is granted.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  However, the U.S. Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to cases 
involving waiver of indebtedness.  See Barger v. Principi, 16 
Vet. App. 132 (2002). 


ORDER

Waiver of recovery of an overpayment of Chapter 30 
educational benefits in the calculated amount of $1,302.40 is 
granted.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

